16-613-cv
Lewis v. Newburgh Housing Authority

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                 AMENDED SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
6th day of July, two thousand seventeen.

Present:        GUIDO CALABRESI,
                ROSEMARY S. POOLER,
                          Circuit Judges.
                LAWRENCE J. VILARDO,1
                          District Judge.

_____________________________________________________

REGINA LEWIS,

                                 Plaintiff-Appellant,

                         v.                                                16-613-cv

NEWBURGH HOUSING AUTHORITY, MARC STARLING,
In his official capacity as Executive Director of the
Newburgh Housing Authority,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:         Regina Lewis, pro se, Goshen, NY.



1
  Judge Lawrence J. Vilardo, United States District Court for the Western District of New York,
sitting by designation.


                                                   1
Appearing for Appellees:       Jeffrey S. Sculley, Rider, Weiner & Frankel, P.C., New Windsor,
                               NY.

Appeal from the United States District Court for the Southern District of New York (Smith,
M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is VACATED and
REMANDED.

        Regina Lewis, proceeding pro se, appeals from the February 18, 2016 decision and order
of the United States District Court for the Southern District of New York (Smith, M.J.),
dismissing her complaint which alleged that her rights were violated when her request to extend
her housing voucher term was denied and the voucher was terminated. We assume the parties’
familiarity with the underlying facts, procedural history, and specification of issues for review.

        Lewis argues that the district court exceeded the bounds of its discretion when it failed to
conduct a sua sponte inquiry into her mental capacity to determine whether it should appoint a
guardian ad litem. We review a district court’s decision on whether to appoint a guardian ad
litem under Federal Rule of Civil Procedure 17 for abuse of discretion. Ferrelli v. River Manor
Health Care Ctr., 323 F.3d 196, 200 (2d Cir. 2003). “A district court has abused its discretion if
it based its ruling on an erroneous view of the law or on a clearly erroneous assessment of the
evidence or rendered a decision that cannot be located within the range of permissible
decisions.” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal citations, quotation marks, and
brackets omitted).

         Rule 17(c) provides in relevant part that: “[t]he court must appoint a guardian ad litem--
or issue another appropriate order--to protect a minor or incompetent person who is
unrepresented in an action.” Fed. R. Civ. P. 17(c). Generally, Rule 17(c) does not require a
district court to make a sua sponte determination of competency whenever a question exists
regarding a plaintiff’s mental competence; instead, the duty to appoint a guardian ad litem is
triggered by “actual documentation or testimony” of the pro se litigant’s mental incompetency,
Ferrelli, 323 F.3d at 201 n. 4. As we explained in Ferrelli:

               If a court were presented with evidence from an appropriate court
               of record or a relevant public agency indicating that the party had
               been adjudicated incompetent, or if the court received verifiable
               evidence from a mental health professional demonstrating that the
               party is being or has been treated for mental illness of the type that
               would render him or her legally incompetent, it likely would be an
               abuse of the court's discretion not to consider whether Rule 17(c)
               applied.

Id. at 201. “Standing alone [] a litigant's bizarre behavior is insufficient to trigger a mandatory
inquiry into his or her competency.” Id. at 202.



                                                  2
The district court here exceeded the bounds of its discretion in not conducting a sua sponte
inquiry into Lewis’s competency and whether it would be appropriate to appoint a guardian ad
litem. What distinguishes this case from Ferrelli is that the district court knew Lewis was
previously found incompetent in a recent federal criminal case. The district court knew that
Lewis was in state custody at the Central New York Psychiatric Center at the time it declined to
sua sponte consider whether to appoint a guardian ad litem. The Central New York Psychiatric
Center houses involuntarily hospitalized inmates, and provides inpatient services for pre-trial
detainees from 25 upstate county jails, including evaluations for competency to stand trial. See
https://www.omh.ny.gov/omhweb/facilities/cnpc. Taken together, these facts, coupled with
Lewis’s inappropriate behavior, required the district court to undertake an inquiry into Lewis’s
competency.

        To be clear, we are not concluding that the district court should have found Lewis
incompetent, or that it must appoint a guardian ad litem on remand. We hold only that the district
court exceeded the bounds of its discretion in not at least considering the possible application of
Rule 17(c) given that it knew Lewis was previously adjudicated incompetent and that she was
presently in the custody of the state in a facility that provides inpatient mental health services for
state prisoners, including competency evaluations.

         As we remand for the district court to consider the issue of Lewis’s competency in the
first instance, we express no view as to the merits of Lewis’s other challenges to the district
court’s dismissal. Accordingly, the order of the district court hereby is VACATED and
REMANDED for further proceedings consistent with this order.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3